Exhibit 10.1

Summary of Compensation Payable to Non-Employee Directors

 

Annual Retainer:    $26,000 Board Meeting Attendance Fee:    $1,100 per meeting
attended Audit Committee Attendance Fee:    $1,100 per meeting attended and $550
per telephonic meeting attended Audit Committee Chairman Attendance Fee:   
$2,200 per meeting attended and $1,100 per telephonic meeting attended
Compensation Committee Attendance Fee:    $1,100 per meeting attended

Compensation Committee Chairman

Attendance Fee:

   $2,200 per meeting attended Nominating and Corporate Governance Committee
Attendance Fee:    $1,100 per meeting attended Nominating and Corporate
Governance Committee Chairman Attendance Fee:    $2,200 per meeting attended